***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      IN RE POLICE CASE NUMBERS: MERIDEN
            PD 20-003903, 20-005055 AND
               BERLIN PD 2020-11662
                    (AC 44472)
                  Bright, C. J., and Alvord and Clark, Js.

                                  Syllabus

An individual, L, sought to quash a search and seizure warrant in connection
    with a police matter in Meriden. The trial court dismissed L’s motions
    on the ground that it lacked subject matter jurisdiction because there
    was no pending criminal action against L, and L appealed to this court.
    Subsequently, L was arrested via an arrest warrant with the same police
    case number as was on the search and seizure warrant. Because L was
    charged with a class A felony, the matter was transferred from the part
    B docket in Meriden to the part A docket in New Haven. On L’s appeal,
    held: the appeal was dismissed as moot as the relief sought on appeal,
    a hearing on the merits of the motions, is available to L in the pending
    criminal action, which stemmed from the same investigation that
    prompted the search warrant at issue in the appeal; moreover, no practi-
    cal relief would follow from a determination as to the trial court’s
    jurisdiction to consider those claims in the absence of a pending criminal
    action; furthermore, although L claimed that the appeal involved the
    Meriden court that issued the search warrant and not the New Haven
    court where the criminal action is pending, the search warrant L sought
    to quash and the arrest warrant in the criminal action both have the
    same Meriden police case number and were issued in connection with
    the same investigation.
          Argued May 18—officially released September 6, 2022

                            Procedural History

  Motions to quash a search and seizure warrant,
brought to the Superior Court in the judicial district
of New Haven at Meriden, geographical area number
seven, where the court, Rosen, J., dismissed the
motions, and the movant appealed to this court. Appeal
dismissed.
  Anthony Lazzari, self-represented, the appellant
(movant).
   Kathryn W. Bare, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, chief
state’s attorney, Jennifer F. Miller, assistant state’s
attorney, and James Dinnan, former supervisory assis-
tant state’s attorney, for the appellee (state).
                         Opinion

  BRIGHT, C. J. Anthony Lazzari appeals from the judg-
ment of the trial court dismissing his emergency
motions seeking, inter alia, to quash a search and sei-
zure warrant. The court determined that, because there
was no pending criminal action against Lazzari, it lacked
subject matter jurisdiction over the motions. On appeal,
Lazzari claims that the court had jurisdiction over the
motions despite the absence of a pending criminal
action. Since Lazzari filed this appeal, however, events
have rendered the appeal moot. Accordingly, we dis-
miss the appeal for lack of subject matter jurisdiction.
   The record reveals the following facts and procedural
history. On October 21, 2020, the Meriden Police Depart-
ment obtained a search and seizure warrant directed
to Google Legal Investigations (Google), seeking
records for Lazzari’s Google account between Septem-
ber 17 and September 23, 2020. In an October 27, 2020
email, Google notified Lazzari that it had received a
search warrant for his account records and explained
that, ‘‘[u]nless we promptly receive a copy of a filed
motion to quash that is file-stamped by a court of com-
petent jurisdiction, Google may provide responsive doc-
uments pursuant to applicable law . . . .’’ The message
informed Lazzari that Google received the warrant from
the Meriden Police Department and that the ‘‘case num-
ber’’ is 20-005055. Subsequently, Lazzari filed ‘‘ ‘emer-
gency’ ’’ motions, dated November 2, 2020, (1) ‘‘to quash
unreasonable and unlawful search and seizure warrant
fraudulently issued on October 21, 2020,’’ (2) ‘‘for full
protective order’’ as to Lazzari, ‘‘his property, and any/
all information related to and associated with him,’’ and
(3) ‘‘for a full evidentiary hearing on the merits.’’ When
he filed his motions, there was no pending criminal
action against him.
  The trial court, Rosen, J., held a hearing on the
motions on November 19, 2020. At the hearing, the state
argued that the court lacked subject matter jurisdiction
to consider the motions because there was no criminal
action pending before it. The court agreed with the
state and issued an oral ruling dismissing the motions.
On November 27, 2020, Lazzari filed ‘‘ ‘emergency’’’
motions ‘‘for reconsideration and [to] quash [Google]
warrant’’ and ‘‘for clarification (re: improper dismissal
of emergency pleading(s) and nonruling of oral request
for stay).’’
  On December 9, 2020, the court dismissed both
motions for lack of jurisdiction. On December 15, 2020,
Lazzari filed in this court a motion for review of the
court’s order dismissing his motions for reconsideration
and clarification. He subsequently filed the present
appeal on December 29, 2020, and this court dismissed
his preappeal motion for review on December 31, 2020.
  On January 19, 2021, Lazzari filed a motion for articu-
lation, asking the trial court to articulate the factual
and legal bases for its decision, and a motion for rectifi-
cation, seeking to correct minor typographical errors
in the transcript.1 On January 26, 2021, the state filed
a motion to dismiss the appeal for lack of a final judg-
ment, which this court granted on March 3, 2021. On
March 12, 2021, Lazzari filed a motion for reconsidera-
tion en banc. The panel granted the motion for reconsid-
eration, denied the state’s motion to dismiss, and
restored the case to the docket on April 21, 2021.2
  On May 10, 2021, the trial court granted the motions
for articulation and rectification. In its articulation, the
court stated: ‘‘The Superior Court’s authority in a crimi-
nal case is established by the proper presentment of
the information . . . which is essential to initiate a
criminal proceeding. . . . Thus, there must be a pre-
sentment of the information, and a pending cause of
action, in order to invoke the Superior Court’s subject
matter jurisdiction in criminal proceedings. . . .
   ‘‘[Lazzari] failed to establish, either at argument or
in his motions, that the court in fact had subject matter
jurisdiction to hear the motions, and he conceded that
there was no pending criminal court action. In the
absence of a presentment of the information and a
pending criminal court action, the court lacked subject
matter jurisdiction to hear the motions, and they were
properly dismissed.’’ (Citation omitted; internal quota-
tion marks omitted.)
   On November 16, 2021, after the appeal was ready
for argument, Lazzari was arrested in Meriden pursuant
to an arrest warrant issued in ‘‘Police Case Number’’
20-005055, and the state charged him with, inter alia,
three counts of trafficking in persons in violation of
General Statutes (Rev. to 2019) § 53a-192a. See State v.
Lazzari, Superior Court, judicial district of New Haven,
Docket No. CR-XX-XXXXXXX-T.3 Because a violation of
§ 53a-192a is a class A felony, the matter was ordered
transferred from the part B docket in the geographical
area number seven in Meriden to the part A docket in
the judicial district of New Haven. See Practice Book
§ 1-6. In light of the pending criminal matter involving
the same investigation that prompted the search war-
rant at issue in this appeal, this court notified the parties
to be prepared to address at oral argument whether
this appeal is moot because the state has filed a criminal
information and initiated a criminal proceeding against
Lazzari.
  ‘‘Mootness is a threshold issue that implicates subject
matter jurisdiction, which imposes a duty on the court
to dismiss a case if the court can no longer grant practi-
cal relief to the parties. . . . Mootness presents a cir-
cumstance wherein the issue before the court has been
resolved or ha[s] lost its significance because of a
change in the condition of affairs between the parties.
. . . [T]he existence of an actual controversy is an
essential requisite to appellate jurisdiction; it is not the
province of appellate courts to decide moot questions,
disconnected from the granting of actual relief or from
the determination of which no practical relief can fol-
low.’’ (Internal quotation marks omitted.) State v. Beg-
ley, 122 Conn. App. 546, 550–51, 2 A.3d 1 (2010).
   During oral argument, Lazzari argued that the appeal
is not moot. He claimed, ‘‘what I’m challenging is what
came out of Meriden, not out of New Haven . . . .’’ He
further argued that he should ‘‘not have to wait for
another case that is pending in another court. They’re
two different courts, they’re not the same court.’’ For
its part, the state argued that the appeal is moot and
noted that both the search warrant and the arrest war-
rant are part of the same Meriden police case, as evi-
denced by the police case number recorded on each
document. We agree with the state.
  In the present case, the court determined that it
lacked jurisdiction over Lazzari’s motions challenging
the search warrant because there was no pending crimi-
nal action against him. On appeal, Lazzari claims that
the court had jurisdiction to consider the merits of his
motions notwithstanding that there was no pending
criminal action and requests that this court reverse the
judgment and remand the matter for a ‘‘full evidentiary
hearing which would be challenging, attacking and con-
testing the unreasonable and unlawful search and sei-
zure warrant . . . .’’ Now, however, there is a pending
criminal matter against Lazzari stemming from the same
investigation that prompted the search warrant at issue
in this appeal. Thus, whether the court had subject
matter jurisdiction over Lazzari’s motions in the
absence of a pending criminal action has ‘‘lost its signifi-
cance because of a change in the condition of affairs
between the parties.’’ (Internal quotation marks omit-
ted.) State v. Begley, supra, 122 Conn. App. 550–51.
   Furthermore, the relief sought by Lazzari on appeal—
a hearing on the merits of his motions—already is avail-
able to him in the pending criminal action. Although
Lazzari claims that this appeal involves the Meriden
court that issued the search warrant and not the New
Haven court where the criminal action is pending,4 as
noted by the state, the search warrant Lazzari seeks to
quash and the arrest warrant in the criminal action both
have the same Meriden police case number and were
issued in connection with the same investigation.
Accordingly, Lazzari has the opportunity to present his
claims regarding the validity of the search warrant in
the pending criminal action and, therefore, no practical
relief would follow from a determination as to the trial
court’s jurisdiction to consider those claims in the
absence of a pending criminal action. Consequently,
the appeal is moot.5
  The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     At two points in the transcript, the word ‘‘phishing’’ was used instead
of ‘‘fishing’’ in the phrase ‘‘fishing expedition.’’
   2
     Because the panel granted the motion for reconsideration, no action
was necessary as to Lazzari’s request for en banc reconsideration.
   3
     We take judicial notice of the file in the pending criminal matter. See
Jewett v. Jewett, 265 Conn. 669, 678 n.7, 830 A.2d 193 (2003) (‘‘[t]here is no
question that the [court] may take judicial notice of the file in another case’’
(internal quotation marks omitted)); see also Moore v. Moore, 173 Conn.
120, 122, 376 A.2d 1085 (1977) (court may judicially notice court files without
affording hearing).
   4
     Meriden is in the New Haven judicial district. See General Statutes § 51-
344 (8).
   5
     We note that Lazzari emphasized at oral argument that the issue in this
appeal is of public importance, which is one of the three requirements for
the capable of repetition, yet evading review exception to the mootness
doctrine. See Taber v. Taber, 210 Conn. App. 331, 336 n.3, 269 A.3d 963
(2022) (‘‘[F]or an otherwise moot question to qualify for review under the
capable of repetition, yet evading review exception, it must meet three
requirements. First, the challenged action, or the effect of the challenged
action, by its very nature must be of a limited duration so that there is a
strong likelihood that the substantial majority of cases raising a question
about its validity will become moot before appellate litigation can be con-
cluded. Second, there must be a reasonable likelihood that the question
presented in the pending case will arise again in the future, and that it will
affect either the same complaining party or a reasonably identifiable group
for whom that party can be said to act as surrogate. Third, the question
must have some public importance. Unless all three requirements are met,
the appeal must be dismissed as moot.’’ (Internal quotation marks omitted.)).
Nevertheless, Lazzari did not argue that the challenged action in the present
case satisfied the first two requirements under this exception. Accordingly,
he has not demonstrated that the exception applies to save this appeal from
being moot.